 In theMatter ofTHECUDAHY PACKING COMPANYandUNITEDPACKINGHOUSEWORKERS OFAMERICA, AFFILIATEDWITH THEC.I.O.Case No. 17-R-1308.Decided April 9, 1946Messrs. Paul R. KitchandDan Wycherly,both of Wichita,Kans.,for the Company.Mr. Ralph Baker,of Kansas City, Mo., andMr. Lloyd Findley,ofWichita,Kans.,for the Union.Mr. Jerome J. Dick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, affiliated with the C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentationof employees of The Cudahy Packing Company, Wichita,Kansas, hereincalled the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeElmer L. Hunt, Trial Examiner. The hearing was held at Wichita,Kansas, on February 7, 1946. The Company and the Union appearedand participated.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the hearing, the Company moved todismiss the petition.This motion is denied for reasons hereinafterset forth in Sections III and IV. The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.1At the outset of the hearing,the Company stated that it was appearing specially tocontest the jurisdiction of the Board;however, notwithstanding this declaration, theCompany participated fully in the hearing.67 N. L.R. B., No. 21.150 THE CUDAHYPACKING COMPANY151Upon the entire record in the case, the Board makes the following :FINDINGSOFFACT1.THE BUSINESS OF THE COMPANYThe Cudahy Packing Company is a Maine corporation with itsprincipal place of business at Chicago, Illinois.The Company's plantinWichita, Kansas, is solely involved in this proceeding.At thisplant, the Company is engaged in the business of slaughtering andprocessing livestock.During the year 1945, the Company purchasedlivestock at a value exceeding $10,000,000, of which approximately50 percent was shipped from points outside the State of Kansas. Dur-ing the same period, the Company's sales of processed meat exceeded$10,000,000 in value, of which 80 percent was shipped to points outsidethe State of Kansas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THEORGANIZATION INVOLVEDUnited Packinghouse Workers of America is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admittingto membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its plant-protection employeesuntil it has been certified by the Board in an appropriate unit.The Company asserts that its present contract with the Unioncovering the production and maintenance employees of the Wichitaplant estops the Union from seeking to represent the plant-protectionemployees.This contract was not introduced into evidence.However,it is apparent from the record that the plant-protection personnel weremerely excluded from the contract unit, and there is nothing to showthat the Union committed itself not to seek to represent the plant-protection workers.Consequently, the Union is not precluded fromrequesting certification as the exclusive bargaining representative ofthe plant-protection personnel.2A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.32Matter of Allegheny-Ludlum Steel Corporation,64 N L. R B 1284.8A Board agent reported that the Union submitted seven cards, dated September 1945,bearing the names of company employees.The Company did not-furnish a pay roll.There are approximately eight employees in the alleged appropriate unit. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all plant-protection personnel at the Com-pany's Wichita plant, excluding the chief of guards.Contending thatsuch a unit of guards is inappropriate, the Company maintains thatthese persons are not employees within the meaning of the Act, that theunit sought will not effectuate the policies of the Act, and that in anycase the Union, as the representative of the Wichita plant's productionand maintenance workers, may not represent the guards.The plant-protection force consists of the chief of guards and eightguards.One guard stands watch at the gate and the remainder patrolthe plant.All the guards are armed and wear badges, but are neithermilitarized nor uniformed.4 Generally described, their duties consistof maintaining order and protecting life and property.More specifi-cally, their collective functions are to deny unauthorized persons andvehicles access to the Company's plant and to prevent materials orarticles not properly cleared from being brought into or removed fromthe plant. In addition, it is incumbent upon them to report infractionsof the Company's rules.Although the Company emphasizes thatguards have the power to eject employees from the plant for violationof certain rules, this is merely a concomitant of their monitorialfunctions.For, after ejection, a guard is required to report the inci-dent to the chief of guards, who interviews the employee concerned andmakes a recommendation which is subject to ultimate review by theplant superintendent.As a matter of fact, actual ejection by a guardrarely takes place.Usual procedure involves bringing the accusedemployee before the chief of guards, who takes whatever action hedeems necessary.Testimony given by the plant superintendent tothe effect that guards have the right to discharge employees is not in ouropinion persuasive, when considered in the light of his further testi-mony that guards have never, to his knowledge, taken such actionagainst employees.Although the guard office is located on the samefloor as the plant's personnel office, where personnel files are kept, theguards are not permitted to examine these files except for the file of aperson under investigation.The Company asserts that the guards are direct repTesentatives ofmanagement and, on this premise, urges that they cannot be deemedto be employees within the meaning of the Act.We find no warrantin the record for the conclusion that the guards are identified with'At one time they weremilitarized. THE CUDAHY PACKING COMPANY153management.They do not formulate or determine the Company'slabor relations policy.Their functions are unrelated to the pro-duction process, and they neither assign nor direct the work of otheremployees.As respects other employees, guards are merely monitorsand not supervisory or managerial employees .5Even assumingargu-endothat the plant-protection workers are in some manner identifiedwith management, in their own relations with the Company they are,nevertheless, employees within the meaning of the Act."The Company also asserts that the policies of the Act will not beeffectuated if a separate unit of plant-protection employees is foundappiopriate.We have considered this contention in recent casesinvolving employees with similar duties and have found it to be with-out merit.'Finally, the Company argues that the Union may not represent theplant protection employees because it presently represents the Com-f any's production and maintenance employees.The same union, wehave consistently held," may be the collective bargaining representativefor a unit of production and maintenance employees and a separateunit of plant-protection employees.We find that all plant-protection employeees at the Company'sWichita, Kansas, plant, excluding the chief of guards and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes' in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.SeeMatter of Bethlehem Steel Company,61 N L R B. 892The Company also contends that it would violate the 5th Amendment to the Consti-tution for the Board to hold the plant guards to be employees within the meaning of theAct and find that they constitute an appropriate unit.We find this contention to bewithout meritCf.NL R B v HearstPublications,Incorporated,et al,322 U. S.111;N. L R B. v Pittsburgh Plate Glass Company,313 U S 194"SeeMatterof Jones&Laughlin Steel Corporation,Vesta-Shannopin Coal Division,66 N L R. B 3861See,eg.,Matter of Bethlehem Steel Company,supra;Matter of Allegheny Ludlumsteel Corporation,supra,Matter ofAluminum Companyof America,63 N. L R B 8289 See,eg.,Matter of Allegheny-Ludlum Steel Corporation,supra,Matter of BethlehemSteel Company,supra. 154DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Cudahy Pack-ing Company, Wichita, Kansas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Seventeenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who-have since quit or been dischargedfor causeand have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by United Packinghouse Workers of America, affiliated withthe C. I. 0., for the purposes of collective bargaining.